apamex101620171231image1.gif [apamex101620171231image1.gif]


Exhibit 10.16
ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED SHARE AWARD AGREEMENT
This Restricted Share Award Agreement (this “Award Agreement”) sets forth the
terms and conditions of the award of shares of Common Stock (the “Restricted
Shares”) granted to the recipient specified in Section 2 (the “Grantee”) by
Artisan Partners Asset Management Inc., a Delaware corporation (“Artisan”),
under the Artisan Partners Asset Management Inc. 2013 Omnibus Incentive
Compensation Plan (as amended, supplemented or modified, from time to time, the
“Plan”).
1.
The Plan. This award of Restricted Shares is made pursuant to the Plan, a copy
of which has been furnished to the Grantee, and the terms of the Plan are
incorporated into this Award Agreement. If and to the extent that this Award
Agreement conflicts or is inconsistent with the terms, conditions or provisions
of the Plan, the Plan shall control, and this Award Agreement shall be deemed to
be modified accordingly. Capitalized terms used but not defined in this Award
Agreement have the meanings as used or defined in the Plan. References in this
Award Agreement to any specific Plan provision will not be construed as limiting
the applicability of any other Plan provision.

2.
Award. Effective as of the date set forth below (the “Grant Date”), Artisan
hereby grants the following number of Restricted Shares to the Grantee in
recognition of the Grantee’s service as an Employee of Artisan or any of its
Subsidiaries (the “Company”), subject to the terms of this Award Agreement and
the Plan.

Name of Grantee:
[Name of Grantee]

Grant Date:
[Grant Date]

Number of Restricted Shares:
**[ ]**

3.
Vesting. Except as otherwise provided in Sections 4 and 5 of this Award
Agreement, 20% of the Restricted Shares will vest on each of [ ], [ ], [ ], [ ]
and [ ] (each date, a “Vesting Date”), provided that, in the event the
applicable date occurs during a Firmwide Blackout Period (as defined in the
Company’s Code of Ethics), the Vesting Date shall be the first trading day
following such period. There shall be no proportionate or partial vesting in the
period prior to a Vesting Date and vesting shall occur only on a Vesting Date,
provided that the Grantee remains continuously in the Employment of the Company
through such Vesting Date. If the percentage of the aggregate number of
Restricted Shares scheduled to vest on a Vesting Date is not a whole number,
then the amount of Restricted Shares vesting shall be rounded down to the
nearest whole number of Restricted Shares for each Vesting Date, except that the
amount of Restricted Shares vesting on the final Vesting Date shall be such that
100% of the aggregate number of Restricted Shares shall be cumulatively vested
as of the final Vesting Date.

4.
Termination of Employment. Subject to Section 5 and the terms of any employment,
severance or similar agreement between the Grantee and the Company, if the
Grantee’s Employment with the Company terminates for any reason prior to a
Vesting Date, any then unvested Restricted Shares will automatically be
cancelled by or revert to Artisan, and Grantee (or Grantee’s guardian or legal
representative) will forfeit any rights or interests in such Restricted Shares
without compensation.

5.
Acceleration of Vesting. Notwithstanding any other provision of this Award
Agreement or the Plan, (a) upon a Change in Control, the Restricted Shares will
be treated in accordance with the terms of the Plan, and (b) upon termination of
the Grantee’s Employment with the Company by reason of death or Disability, the
Restricted Shares will vest in full immediately as of the date of such
termination. For purposes of this Award Agreement, “Disability” means the
Grantee’s inability to perform the essential functions of his or her position,
with or without reasonable accommodation, for a period aggregating 180 days
within any continuous period of 365 days by reason of physical or mental
incapacity.

6.
Section 83(b) Election. The Grantee hereby acknowledges that the Grantee has
been informed that, with respect to the grant of the Restricted Shares, if the
Grantee is filing a U.S. federal income tax return for the year in which the
grant of Restricted Shares occurs, the Grantee may file an election (the
“Election”) with the United States








--------------------------------------------------------------------------------




Internal Revenue Service, within 30 days of the grant of the Restricted Shares,
electing pursuant to Section 83(b) of the Code to be taxed currently on the Fair
Market Value of the Restricted Shares on the Grant Date. This will result in
recognition of taxable income to the Grantee on the Grant Date, equal to the
Fair Market Value of the Restricted Shares on such date. Absent an Election,
taxable income will be measured and recognized by the Grantee at the time the
Restricted Shares vest. The Grantee is hereby encouraged to seek the advice of
the Grantee’s own tax consultants in connection with the Restricted Shares and
the advisability of filing the Election. THE GRANTEE UNDERSTANDS THAT ANY TAXES
PAID AS A RESULT OF THE FILING OF THE ELECTION MIGHT NOT BE RECOVERED IF THE
RESTRICTED SHARES ARE FORFEITED TO ARTISAN. THE GRANTEE ACKNOWLEDGES THAT IT IS
THE GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE
ELECTION, EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE GRANTEE’S BEHALF. THE GRANTEE MUST NOTIFY THE COMPANY WITHIN
10 BUSINESS DAYS OF FILING ANY ELECTION. For purposes of this Award Agreement,
“business day” means any day on which the New York Stock Exchange is open for
regular session trading.
7.
Tax Withholding. In connection with each Vesting Date or the date of an
Election, if applicable, the Grantee will pay, or otherwise provide for to the
satisfaction of the Company, any applicable federal, state and local tax and
social security withholding obligations of the Company. To the extent permitted
by law, the Company may provide for payment by Grantee of withholding taxes
through remitting to Artisan shares of Common Stock with a fair market value
(determined as of a Vesting Date or the date of an Election) equal to the
statutory minimum amount of taxes required to be withheld. In such case, without
any further action by the Grantee, the Company may, or may cause the registrar
and transfer agent of the Common Stock to, deduct the shares of Common Stock to
be remitted from the shares of Common Stock held of record by the Grantee. If
the Grantee shall fail to make such payment or otherwise satisfy such
obligations, the Company shall, to the extent permitted by law, have the right
(but not the obligation) to deduct from any payment of any kind otherwise due to
the Grantee any federal, state or local tax and social security withholding
obligations with respect to the Restricted Shares.

8.
Issuance of Restricted Shares.

(a)
Artisan may, in its sole and absolute discretion and in accordance with the
terms of the Plan and applicable state law, issue the Restricted Shares in the
form of uncertificated shares. Such uncertificated Restricted Shares shall be
credited to a book entry account maintained by the registrar and transfer agent
of the Common Stock with the applicable restrictions on transferability imposed
on such Restricted Shares by this Award Agreement (the “Restrictive Legend”) and
such other restrictive legends as may be required by Artisan noted. If
thereafter, certificates are issued with respect to the uncertificated
Restricted Shares, such issuance and delivery of certificates shall be in
accordance with the applicable terms of this Award Agreement and each
certificate or other evidence of ownership issued in respect of the Restricted
Shares will be deposited with Artisan, or its designee, together with, if
requested by Artisan, a stock power or share transfer form executed in blank by
the Grantee, and will bear the Restrictive Legend and such other restrictive
legends as may be required by Artisan. Artisan may advise the registrar and
transfer agent to place a stop order against any legended shares of Common
Stock.

(b)
Upon the vesting of the Restricted Shares in accordance with this Agreement,
Artisan will deliver, or cause to be delivered, evidence of ownership of shares
of Common Stock to the Grantee not bearing or otherwise subject to the
Restrictive Legend (but still bearing and/or subject to any other legends that
may be required by Artisan).

(c)
Artisan may reasonably postpone the issuance of the Restricted Shares and/or the
delivery of certificates or other evidence of shares of Common Stock until it
receives satisfactory proof that the issuance and delivery will not violate any
of the provisions of the Securities Act or the Exchange Act, any rules or
regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules; provided that the delivery
shall be made at the earliest date at which Artisan reasonably anticipates that
it will not cause such violation. The Grantee understands that Artisan is under
no obligation to register or qualify the Restricted Shares with the SEC, any
state securities commission or any stock exchange to effect such compliance.








--------------------------------------------------------------------------------




9.
Non-Transferability of the Restricted Shares. Prior to vesting, the Restricted
Shares may not be sold, exchanged, transferred, assigned, pledged, hypothecated,
fractionalized, hedged or otherwise disposed of (including through the use of
any cash-settled instrument) in any manner other than by will or by the laws of
descent and distribution, and any attempt to sell, exchange, transfer, assign,
pledge, hypothecate, fractionalize, hedge or otherwise dispose of the Restricted
Shares in violation of this Award Agreement shall be void and of no effect and
Artisan shall have the right to disregard the same on its books and records and
advise the registrar and transfer agent to place a stop order against the
transfer of such Restricted Shares. For the avoidance of doubt, the Restricted
Shares are not subject to the Amended and Restated Resale and Registration
Rights Agreement, dated as of November 6, 2013, among Artisan and the
stockholders party thereto, whether or not the Grantee is otherwise a party to
such agreement.

10.
Insider Trading Policy. To the extent applicable, the Grantee agrees that he or
she will not sell, transfer by any means, hedge, pledge, place or hold in a
margin account or otherwise dispose of the shares of Common Stock acquired by
him or her except in accordance with the Company’s insider trading policy
(which, for the avoidance of doubt, is included in the Company’s Code of Ethics
as of the date of this Award Agreement) regarding prohibited transactions in
Company securities owned by Employees and/or directors of the Company.

11.
Privileges of Share Ownership. Subject to Sections 8, 9 and 10, effective upon
the Grant Date, the Grantee will have all rights of a shareholder of Artisan
with respect to the Restricted Shares, including voting rights and rights to
dividends (whether ordinary or extraordinary and whether paid in cash,
additional shares or other property), if any, at the time such dividends are
paid to Artisan’s other shareholders, provided that, notwithstanding the
foregoing, the Restricted Shares are subject to the Stockholders Agreement,
dated as of March 12, 2013, among Artisan, Artisan Investment Corporation and
each person listed on the schedules therein (the “Stockholders Agreement”),
including the irrevocable voting proxy included therein. IF THE GRANTEE IS NOT
ALREADY A PARTY TO THE STOCKHOLDERS AGREEMENT, THEN, AS A CONDITION TO THE
GRANTEE’S RECEIPT OF THE RESTRICTED SHARES, THE GRANTEE SHALL EXECUTE A JOINDER
TO THE STOCKHOLDERS AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO ARTISAN.

12.
Restrictive Covenants. THE GRANTEE AGREES TO BE SUBJECT TO THE RESTRICTIVE
COVENANTS SET FORTH IN SCHEDULE A TO THIS AWARD AGREEMENT.

13.
Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements (whether
written or oral) between the Company and the Grantee with respect to such
subject matter, provided that this Award Agreement (including Schedule A hereto)
does not impair, diminish, restrict or waive any confidentiality obligations of
Grantee to the Company, if any, under any other agreement, policy, plan or
program.

14.
No Obligation to Employ. Nothing in the Plan or this Award Agreement will confer
on the Grantee any right to continue to serve as an Employee of, or to continue
in any other relationship with, the Company or limit in any way the right of the
Company to terminate the Grantee’s Employment or other relationship at any time
and for any reason.

15.
Notices. Any notice required to be given or delivered to the Company under the
terms of this Award Agreement will be in writing and addressed to either the
Chief Legal Officer or General Counsel of Artisan at its principal corporate
offices in Milwaukee, Wisconsin. Any notice required to be given or delivered to
the Grantee will be in writing and addressed to the Grantee at the address last
on the records of Artisan. All notices will be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (postage pre-paid and return receipt
requested); one (1) business day after deposit with any return receipt express
United States courier (prepaid); or one (1) business day after transmission by
facsimile (with a notice contemporaneously given by another method specified in
this Section 15).

16.
Successors and Assigns. The Company may assign any of its rights under this
Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, all of the provisions of the Plan and
this Award Agreement will be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, legal representatives, successors and assigns.








--------------------------------------------------------------------------------




17.
Adjustments. In the event of any change in the outstanding shares of Common
Stock after the Grant Date or any other event described in Section 1.6.3 of the
Plan occurring after the Grant Date, the Board or the Committee will make such
equitable substitution or adjustment (including cash payments) as provided for
under Section 1.6.3 of the Plan in order to preserve the value of the Restricted
Shares.

18.
Binding Effect. Any action taken or decision made in good faith by the Committee
arising out of or in connection with the construction, administration,
interpretation or effect of this Award Agreement will lie within its sole and
absolute discretion, as the case may be, and will be final, conclusive and
binding on the Grantee and all persons claiming under or through the Grantee.

19.
Waiver of Jury Trial. THE GRANTEE WAIVES ANY RIGHT TO TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PLAN
OR THIS AWARD AGREEMENT.

20.
Choice of Forum.

(a)
As a condition to the Grantee’s receipt of the Restricted Shares, the Grantee
hereby irrevocably submits to the exclusive jurisdiction of any state or federal
court located in Delaware over any suit, action or proceeding arising out of or
relating to or concerning the Plan or this Award Agreement.

(b)
The Grantee recognizes and agrees that prior to the grant of the Restricted
Shares, the Grantee has no right to any benefits hereunder. Accordingly, in
consideration of the receipt of the Restricted Shares, the Grantee expressly
waives any right to contest the amount of the Restricted Shares, terms of this
Award Agreement, or any determination, action or omission hereunder or under the
Plan made or taken in good faith by the Committee, the Company or the Board, or
any amendment to the Plan or this Award Agreement (other than an amendment to
which the Grantee’s consent is expressly required by Section 3.1.1 of the Plan)
and the Grantee expressly waives any claim related in any way to the Restricted
Shares, including any claim based on any promissory estoppel or other theory in
connection with the Restricted Shares and the Grantee’s Employment with the
Company.

21.
Electronic Delivery and Signature. The Company may, in its sole discretion,
deliver this Award Agreement and any documents related to the Plan, the
Restricted Shares or future awards that may be awarded under the Plan by
electronic means and request the Grantee’s consent to participate in the Plan
and/or accept and agree to the terms of any agreement (including this Award
Agreement) by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery, including by accessing such documents on a
website, and agrees to participate in the Plan and accept and agree to the terms
of any agreement (including this Award Agreement) through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. In addition, the Company may choose to provide
and deliver certain statutory and/or by-law materials or documents relating to
the Plan in electronic form. By accepting the Restricted Shares, the Grantee
agrees that the Company may deliver the Plan prospectus, Artisan’s annual report
and proxy statement and other required documents to the Grantee in an electronic
format. If at any time the Grantee would prefer to receive paper copies of these
documents, as the Grantee is entitled to, please contact the Chief Legal Officer
or General Counsel of Artisan with such request.

22.
Governing Law. THIS AWARD AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

23.
Counterparts and Signatures. This Award Agreement may be executed in separate
counterparts, each of which will be deemed to be an original and all of which
taken together will constitute one and the same agreement. In addition, this
Award Agreement may be executed, accepted and agreed to by electronic signature,
including by means of an electronic process logically associated with this Award
Agreement.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.
ARTISAN PARTNERS ASSET MANAGEMENT INC.

By:                         
Name:     
Title:     


GRANTEE


By:                        
        







--------------------------------------------------------------------------------





Schedule A: Restrictive Covenants
1.
Definitions. For purposes of this Schedule A:

(a)
“Artisan Client” means any client of any member of the Artisan Group (x) for
which the Grantee provided services on behalf of any member of the Artisan
Group, or (y) about which the Grantee acquired non-public information in
connection with the Grantee’s Employment, in each case during the twelve (12)
months preceding the Grantee’s last date of Employment. An investor in a mutual
fund, UCITS fund or other pooled investment vehicle for which any member of the
Artisan Group is an investment adviser, promoter, sponsor or has a similar role,
or of which any member of the Artisan Group is the general partner or equivalent
(each, an “Artisan Pooled Vehicle”) and such investor’s financial intermediary,
financial adviser or planner, consultant or broker-dealer (each, an “Artisan
Client Intermediary”), if any, shall each be considered an Artisan Client if (1)
any member of the Artisan Group had a direct marketing and/or client service
relationship with such investor or Artisan Client Intermediary (not including
the marketing and client services activities provided by any member of the
Artisan Group to all investors in such funds uniformly) and (2) in connection
with such relationship the Grantee (A) provided services (including through the
provision of investment management services to the relevant Artisan Pooled
Vehicle) on behalf of any member of the Artisan Group and had personal contact
(including, without limitation, phone or email contact) with such investor or
Artisan Client Intermediary, or (B) acquired non-public information about such
investor or Artisan Client Intermediary in connection with the Grantee’s
Employment, in each case during the 12 months preceding the Grantee’s last date
of Employment.

(b)
“Artisan Group” means Artisan together with its subsidiaries and affiliates.

(c)
“Artisan Prospective Client” means any person or entity (i) for which any member
of the Artisan Group made a proposal to perform services in which the Grantee
participated by means of substantive, personal contact with the person or entity
or the agents of the person or entity, or (ii) about which the Grantee acquired
non-public information in connection with the Grantee’s Employment, in each case
during the 12 months preceding the Grantee’s last date of Employment. For the
avoidance of doubt, “Artisan Prospective Client” shall include a person or
entity with respect to which this definition otherwise applies, including but
not limited to financial intermediaries, financial advisers or planners,
consultants, and broker dealers, notwithstanding that the services that were
proposed to be provided would have been provided indirectly through such
person’s or entity’s investment in an Artisan Pooled Vehicle.

(d)
“Competitive Enterprise” means any business enterprise that either (i) engages
in any activity that competes with any then-current activity of any member of
the Artisan Group, including, without limitation, the management of mutual
funds, or (ii) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

(e)
“Confidential Information” means the non-trade secret confidential and
proprietary information relating to the Artisan Group and their business and
plans that is disclosed to, or known by, the Grantee as a consequence of the
Grantee’s Employment and that is not in the public domain, including: (A) the
investment strategies, processes, analyses, databases and techniques relating to
capital allocation, stock selection and trading used by the investment team or
other investment professionals employed by the Artisan Group; (B) the identity
of and all information concerning (1)  investors who are clients of any member
of the Artisan Group or who are investors in any Artisan Pooled Vehicle and (2)
financial intermediaries, financial advisers or planners, consultants, or broker
dealers whose clients are investors in any Artisan Pooled Vehicle; (C) all
information concerning the salaries or wages paid to, the work records of and
other personal information relating to employees of any member of the Artisan
Group and all information concerning the drawings or distributions paid to, the
records of and other personal information relating to partners and members of
any member of the Artisan Group; (D) all information relating to regulatory
inspections, investigations, enforcement actions and litigation concerning any
member of the Artisan Group; (E) all financial information concerning any member
of the Artisan Group; and (F) any other information that is determined by any
member of the Artisan Group to be confidential and proprietary and that is
identified as such prior to or at the time of its disclosure to the Grantee;
provided, however, that no information shall be considered to be Confidential
Information, and the obligation of nondisclosure set forth in Section 6 of this
Schedule A shall not apply to, any information that is or becomes





--------------------------------------------------------------------------------




publicly known or is derived from public information other than by the act or
omission of the Grantee in violation of this Schedule A.
(f)
“Restricted Period” means the period during which the Grantee is Employed and
for a period of one (1) year immediately following termination of the Grantee’s
Employment for any reason.

(g)
“Restricted Person” means an individual who, at the time of the solicitation,
was an employee of any member of the Artisan Group and: (i) was an executive
officer, portfolio manager, or managing director of any member of the Artisan
Group (a “top-level employee”), had special skills or knowledge important to any
member of the Artisan Group, or had skills that are difficult for any member of
the Artisan Group to replace, and (ii) with whom Grantee had a working
relationship or about whom Grantee acquired or possessed specialized knowledge,
in each case, in connection with Grantee’s employment and during the 18 months
prior to the termination of Grantee’s employment.

(h)
“Restricted Services” means any activity that the Grantee was engaged in on
behalf of any member of the Artisan Group at any time during the twelve (12)
months preceding the Grantee’s last date of Employment, it being understood that
“activity” shall include the management of any portfolio of securities
regardless of the type or class of securities in such portfolio.

(i)
“Territory” means anywhere in the world.

2.
Non-Competition. As a necessary measure to protect the confidential trade
secrets and proprietary information of the Artisan Group, the Grantee agrees
that during the Restricted Period he or she will not, directly or indirectly,
(x) hold an equity, voting or profit participation interest in a Competitive
Enterprise (other than a 5% or less interest in a publicly traded entity which
is only held for passive investment purposes); (y) provide Restricted Services
anywhere in the Territory to a Competitive Enterprise; or (z) manage or
supervise personnel engaged in providing Restricted Services anywhere in the
Territory on behalf of a Competitive Enterprise. The prohibitions in Section 2
of this Schedule A shall not apply to the Grantee’s management, without
compensation, of the investments of the Grantee or members of the Grantee’s
family or a trust or similar vehicle for the benefit of any of the foregoing.

3.
Non-Solicitation of Clients. The Grantee agrees that during the Restricted
Period he or she will not induce or attempt to induce any Artisan Client to use
the investment management services (including by way of investing in a mutual
fund, UCITS fund or other pooled investment vehicle) of any person or entity
other than the Artisan Group or to cease using the investment management
services (including any Artisan Pooled Vehicle) of the Artisan Group. The
prohibitions in Section 3 of this Schedule A shall not apply to (i) the
Grantee’s management, without compensation, of the investments of the Grantee or
members of the Grantee’s family or a trust or similar vehicle for the benefit of
any of the foregoing, or (ii) the provision of services by the Grantee to a
business enterprise solely because such business enterprise engages in general
advertising and solicitation efforts that may or do reach an Artisan Client.

4.
Non-Solicitation of Artisan Prospective Clients. The Grantee agrees that during
the Restricted Period he or she will not induce or attempt to induce any Artisan
Prospective Client to use the investment management services (including by way
of investing in a mutual fund, UCITS fund, or other pooled investment vehicle)
of any person or entity other than the Artisan Group. The prohibitions in
Section 4 of this Schedule A shall not apply to the provision of services by the
Grantee to a business enterprise solely because such business enterprise engages
in general advertising and solicitation efforts that may or do reach an Artisan
Prospective Client.

5.
Non-Solicitation of Restricted Persons.

(a)
Non-Solicitation of Restricted Persons. The Grantee agrees that during the
Restricted Period he or she will not directly or indirectly solicit or attempt
to solicit any Restricted Person to terminate employment for the purpose of
engaging in, or starting a business which engages in, a Competitive Enterprise.

(b)
No Hire of Restricted Persons. To the extent not prohibited by local or state
laws, the Grantee agrees that during the Restricted Period he or she will not
hire, employ or otherwise use the services of a Restricted Person.

(c)
With respect to Sections 5(a) and 5(b) above, the parties hereto agree that it
shall be conclusively presumed to have resulted from an impermissible
solicitation, and therefore it shall be a deemed





--------------------------------------------------------------------------------




violation of such section, if during the Restricted Period, the Grantee and one
or more persons who was an Artisan portfolio manager at any time within the
period of 18 months prior to termination of the Grantee’s Employment, become
employed by either the same employer or an affiliate thereof, or otherwise
become affiliated as partners, contractors or other personal service providers
with an entity together with its affiliates, to provide Restricted Services for
the benefit of a Competitive Enterprise or any affiliate of a Competitive
Enterprise.
6.
Confidentiality.

(a)
Confidential Information. The Grantee acknowledges that during the course of the
Grantee’s Employment, he or she will have access to and gain knowledge of
Confidential Information and that the Artisan Group has a legitimate protectable
interest in such Confidential Information and in the goodwill and business
prospects associated therewith.

(b)
Covenant not to Misappropriate or Disclose Confidential Information. During the
Grantee’s Employment and following the Grantee’s last date of Employment
(regardless of the reason that the Grantee’s Employment terminated), the Grantee
will not use for the benefit of the Grantee or any third party or, directly or
indirectly, disclose, except as is required by law, any Confidential Information
to anyone other than other employees of any member of the Artisan Group and any
agent of any member of the Artisan Group, service providers of any member of the
Artisan Group or others to whom disclosure is made by the Grantee pursuant to
the performance of his or her employment duties for the Artisan Group. The
Grantee further acknowledges that no member of the Artisan Group consents to,
and no member of the Artisan Group will provide information to support,
quotations of investment performance achieved by the Grantee while Employed. In
the event any governmental agency, court or other party seeks to require or
compel disclosure of any Confidential Information by the Grantee, the Grantee
shall provide Artisan with prompt notice of such fact so that Artisan may
evaluate the matter and determine whether to seek to prevent such disclosure
and/or waive compliance with the provisions of Section 6(b) of this Schedule A.
In the event that such disclosure is legally required and cannot be prevented,
the Grantee shall furnish only that portion of the Confidential Information as
is legally required and shall make reasonable efforts to assure that
confidential treatment will be accorded such disclosed information.

(c)
Return of Confidential Information and Electronic Equipment. Upon the last date
of the Grantee’s Employment, the Grantee agrees to promptly surrender to Artisan
any correspondence, memoranda, files, lists, and all other documents, records or
electronic media of any kind that contain any Confidential Information which are
in the Grantee’s possession or under the Grantee’s control whether on or off the
premises of the Artisan Group, as well as any computers (including home
computers), cell phones, smart phones, blackberries, iPods, iPads or similar
electronic or communications equipment issued to the Grantee by the Artisan
Group.

7.
Intellectual Property. As between the Grantee and the Artisan Group, all right,
title and interest, whether known or unknown, in any intellectual property that
is discovered, invented or developed by, or disclosed to the Grantee, in the
course of rendering services to the Artisan Group will be the sole and exclusive
property of the Artisan Group. The Grantee agrees to do anything reasonably
requested by the Artisan Group in furtherance of perfecting the Artisan Group’s
possession of, and title to, any of this intellectual property. For this
purpose, intellectual property includes, without limitation, trading strategies,
investment techniques, formulas, ideas, patentable and unpatentable inventions,
patents, trade and service marks, trade secrets and computer applications.

8.
Included Actions. The Grantee shall be deemed to have taken any action which is
prohibited by this Schedule A and to be in violation of this Schedule A if the
Grantee takes such action directly or indirectly, or if it is taken by any
person or entity with whom the Grantee is associated as an employee, independent
contractor, consultant, agent, partner, member, proprietor, owner, stockholder,
officer, director, or trustee, or by any person or entity directly or indirectly
controlled by, controlling or under common control with the Grantee.

9.
Injunctive Relief; Enforceability of Restrictive Covenants. The Grantee
acknowledges that irreparable injury may result to the Artisan Group and its
business or financial prospects, if the Grantee breaches the provisions of this
Schedule A and agrees that Artisan will be entitled, in addition to all other
legal remedies available to Artisan for enforcement of such commitments, to an
injunction or other equitable relief by any court of competent jurisdiction to
prevent or restrain any breach or threatened breach of this Schedule A. In
addition to





--------------------------------------------------------------------------------




any rights that Artisan may have to injunctive relief in the event of a breach
of this Schedule A, the Grantee agrees that Artisan shall have the right to
withhold, to the extent allowable under applicable law, any amounts that are
then owed to the Grantee (without limitation, in the form of cash or equity) in
the event of the Grantee’s breach of this Schedule A. The preceding sentence
shall not be construed as a waiver of the rights that Artisan may have for
damages under this Schedule A or otherwise, and all such rights shall be
unrestricted. The parties hereto acknowledge that the restrictions on the
Grantee imposed by this Schedule A are reasonable in both duration and
geographic scope and in all other respects for the protection of the Artisan
Group, and its business, goodwill, and property rights. The Grantee further
acknowledges that the restrictions imposed in this Schedule A will not prevent
the Grantee from earning a living in the event of, and after, the end of the
Grantee’s Employment.
10.
Severability. Should any provision of this Schedule A be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Schedule A shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Schedule A, the balance
of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Schedule A. The Parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Schedule A in lieu
of severing such unenforceable provision from this Schedule A in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Schedule A or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law. The parties expressly agree that this Schedule A as so modified by the
court shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Schedule A be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Schedule A
shall be construed as if such invalid, illegal or unenforceable provisions had
not been set forth herein.

11.
Cooperation. During and after the Grantee’s Employment, the Grantee agrees that
he or she will reasonably cooperate with Artisan and its representatives in
connection with any action, investigation, proceeding, litigation or otherwise
with regard to matters of which the Grantee has knowledge as a result of the
Grantee’s Employment. Artisan will use its reasonable business efforts, whenever
possible, to provide the Grantee with reasonable advance notice of its need for
assistance and will attempt to coordinate with the Grantee the time and place at
which such assistance is provided to minimize the impact of such assistance on
any other material and pre-scheduled business commitment that the Grantee may
have. The Artisan Group will reimburse the Grantee for the reasonable
out-of-pocket expenses incurred in connection with such cooperation.

12.
Survival of Provisions. The obligations contained in this Schedule A will
survive, and will remain fully enforceable after, the vesting of any and all
shares awarded pursuant to this Award Agreement, any termination of this Award
Agreement, and the termination of the Grantee’s Employment for any reason.

















 








[Name of Grantee]
[Grant Date]


